In the
                         Missouri Court of Appeals
                                   Western District


                                                
 GARY TODD WASHINGTON-BEY,                      
                                                   WD81507
                          Appellant,               OPINION FILED:
 v.                                             
                                                   February 19, 2019
 STATE OF MISSOURI,                             
                                                
                          Respondent.           
                                                
                                                


                 Appeal from the Circuit Court of Boone County, Missouri
                           The Honorable Kevin Crane, Judge

                                   Before Division One:
        Lisa White Hardwick, P.J., Edward R. Ardini, and Thomas N. Chapman, JJ.


       Gary Todd Washington-Bey appeals pro se a circuit court’s ruling that it lacked

jurisdiction to consider his Motion to File Untimely Post-Conviction Relief Motion Due to

Abandonment (“Abandonment Motion”). Relatedly, Washington-Bey argues that the circuit

court initially erred when, on November 3, 2005, it dismissed his Rule 29.15 Post-Conviction

Motion (“Post-Conviction Motion”). We reverse the circuit court’s judgment dismissing his

Abandonment Motion on jurisdictional grounds and remand for further proceedings. His appeal

of the 2005 order dismissing his Post-Conviction Motion is untimely and is denied.
                                               Facts and Procedure

         Washington-Bey was convicted of tampering with a motor vehicle in the first degree and

sentenced to seven years in the Department of Corrections. He appealed and his conviction and

sentence were affirmed in a decision issued by this Court on April 19, 2005. The Court of

Appeals issued its mandate affirming his conviction and sentence on September 1, 2005.

         On October 24, 2005, Washington-Bey filed a pro se Rule 29.15 Motion to Vacate, Set

Aside, or Correct the Judgment or Sentence. In his Post-Conviction Motion, he erroneously

alleged that the Court of Appeals issued its mandate on April 19, 2005. On November 3, 2005,

the circuit court entered its order dismissing his Post-Conviction Motion, finding that, pursuant

to Rule 29.151, he was required to file his motion within 90 days of the issuance of the Court’s

mandate; that the motion was not filed until October 24, 2005; and that the motion was therefore

untimely in that it was not filed within 90 days of April 19, 2005. The circuit court did not

appoint counsel and he did not file a timely appeal of the circuit court’s order of dismissal.

         On January 3, 2018, Washington-Bey filed his Abandonment Motion, in which he

alleged that he was abandoned as a result of the circuit court’s failure to appoint him counsel in

2005.2 On January 25, 2018, the circuit court issued an order, by docket entry, which stated:



         1
             Rule references are to the Missouri Court Rules (2005) unless otherwise indicated.
          2
            Washington-Bey’s legal file does not include “Plaintiff’s Abandonment Supplemental Motion
Postconviction Court Abused Its Discretion” filed on January 23, 2018. No reference is made to this document in
the briefs, and the State made no complaint regarding its absence or the completeness of the legal file. When a
document is not included in the legal file we may nevertheless proceed to hear an appeal, so long as the absence of
the document does not hinder our ability to review the claims of error. Williston v. Vasterling, 536 S.W.3d 321, 328
n. 7 (Mo. App. W.D 2017); Williams v. MFA Mut. Ins. Co., 660 S.W.2d 437, 439 (Mo. App. E.D. 1983); Rule
81.12(b)(2) (2018); Rule 84.08 (2018). “Rules should be construed liberally in favor of allowing appeals to
proceed.” MFA Ins. Co., 660 S.W.2d at 439. The Abandonment Motion in the legal file also appears to be missing
some of its pages. Again, the State makes no complaint regarding this document and addresses the portion which is
included in which Washington-Bey complains that he was abandoned due to the court’s failure to appoint him
counsel. The legal file herein is sufficient to determine whether the circuit court had jurisdiction to rule on
Washington-Bey’s Abandonment Motion, and whether he can now appeal the denial of his 2005 Post-Conviction
Motion. Since the absence of “Plaintiff’s Abandonment Supplemental Motion Postconviction Court Abused Its
                                                            2
“Court lacks jurisdiction to rule on motion.”3

                                                    Discussion

         Ordinarily, our review of a judgment rendered in proceedings brought pursuant to Rule

29.15 “is limited to a determination of whether the motion court’s findings and conclusions are

clearly erroneous.” Eastburn v. State, 400 S.W.3d 770, 773 (Mo. banc 2013). However, in the

present case, the circuit court summarily dismissed Washington-Bey’s Abandonment Motion on

jurisdictional grounds. “Therefore, the question of whether the motion court had jurisdiction” to

address Washington-Bey’s Abandonment Motion “will be reviewed de novo.” Middleton v.

State, 200 S.W.3d 140, 143 (Mo. App. W.D. 2006).

         “Under Rule 75.01, ‘the circuit court retains control over judgments for thirty days after

entry of judgment and may, after giving the parties an opportunity to be heard and for good

cause, vacate, reopen, correct, amend, or modify its judgment within that time.’” Williams v.

State, 415 S.W.3d 764, 768 (Mo. App. W.D. 2013) (quoting Dudley v. State, 254 S.W.3d 109,

111 (Mo. App. W.D. 2008)). “After the expiration of that thirty-day period, however, the circuit

court generally lacks the ability to reopen a final judgment.” Id. Nevertheless, “our Supreme

Court has recognized that a post-conviction movant’s valid claim of abandonment creates an

exception to that rule.” Id.

         Pursuant to the exception, “[t]he court in which an original post-conviction motion was

timely filed has jurisdiction to consider a motion that seeks to reopen those proceedings to



Discretion” and the incomplete copy of the Abandonment Motion do not inhibit our ability to determine both points
on appeal, we will allow this appeal to proceed.
          3
            The Court recognizes that for a judgment to be final (and thus appealable), three elements must usually be
present: “a writing, signed by the judge, and denominated as a judgment.” Watson v. State, 545 S.W.3d 909, 911 (Mo.
App. W.D. 2018). However, we held in Watson that a docket entry which is “neither signed by a judge nor
denominated a judgment” is nevertheless “a final judgment for purposes appeal” in the context of post-conviction
relief motions. Id. at 913.
                                                          3
address claims of abandonment.” Hammack v. State, 130 S.W.3d 721, 722 (Mo. App. E.D.

2004). See also Vogl v. State, 437 S.W.3d 218, 230 (Mo. banc 2014) (reversing dismissal of

post-conviction abandonment motion and remanding for further proceedings, where the circuit

court had, years earlier, dismissed the original post-conviction motion as having been untimely

filed). “The time limits in Rule 29.15 amount to restrictions on ‘authority,’ not ‘jurisdiction.’”

Williams, 415 S.W.3d at 767 n.2. “Whether a claim of abandonment is valid does not control the

motion court’s jurisdiction. It is not the result that determines jurisdiction, but the right of the

court to consider the matter.” Crenshaw v. State, 266 S.W.3d 257, 259 (Mo. banc 2008). See

also Middleton v. State, 350 S.W.3d 489, 492 n.3 (Mo. App. W.D. 2011). A circuit court

commits reversible error when it dismisses a post-conviction motion alleging abandonment for

lack of jurisdiction. Hammack, 130 S.W.3d at 722; see also Dudley, 254 S.W.3d at 112.

         In his first point relied on, Washington-Bey argues that the circuit court erred when it

ruled that it did not have jurisdiction to rule on his Abandonment Motion. 4 In his Abandonment

Motion, Washington-Bey alleged that he was abandoned as a result of the circuit court’s 2005

order, which dismissed his Post-Conviction Motion without appointing him counsel. The circuit

court had jurisdiction to consider Washington-Bey’s claim of abandonment. Point I is granted.

By holding that the circuit court had jurisdiction to address Washington-Bey’s claim of




         4
          The Court notes that Washington-Bey’s appeal is technically deficient. His points relied on are not set forth
substantially in the form mandated by Rule 84.04(d) (2018). Additionally, Washington-Bey’s argument does not
include the applicable standards of review for his claims of error as required by Rule 84.04(e) (2018). “Failure to
substantially comply with Rule 84.04 preserves nothing for review and is a proper ground for dismissing an appeal.”
Lueker v. Missouri W. State Univ., 241 S.W.3d 865, 867 (Mo. App. W.D. 2008). “Occasionally, we review non-
compliant briefs from pro se appellants ex gratia” provided the “abandoned claim . . . is readily understandable.”
Tavacoli v. Division of Employment Sec., 261 S.W.3d 708, 710-11 (Mo. App. W.D. 2008). Because we find that
Washington-Bey’s points are readily understandable and because “[a]n appellate court prefers to dispose of a case on
the merits rather than to dismiss an appeal for deficiencies in the brief,” Lueker, 241 S.W.3d at 867, we gratuitously
review both of Washington-Bey’s points.

                                                          4
abandonment, we express no opinion as to whether his allegations are meritorious.5

        In his second point relied on, Washington-Bey argues that the circuit court erred when,

on November 3, 2005, it dismissed his pro se Post-Conviction Motion without appointing him

counsel. If he wished to appeal the circuit court’s November 3, 2005, dismissal order, he was

required to do so within 10 days after that judgment became final or, for good cause shown,

within 12 months after it became final. Rule 30.03.

        Washington-Bey attempts to resist the imposition of these mandatory time limits by

arguing that “[i]t [would] be unreasonable to hold [him] . . . responsible for not appealing the

motion court’s error, which requires the knowledge and skill of a competent lawyer.” However,

this Court has held that circumstances which may sometimes excuse an untimely post-conviction

motion (such as abandonment by post-conviction counsel or active interference by a third party)

do not apply to an untimely notice of appeal. Fuller v. State, 485 S.W.3d 768, 772–73 (Mo.

App. W.D. 2016). “‘One year is sufficient time for a movant to discover that’ a notice to appeal

has not been timely filed ‘within the required 10–day period’ and to seek relief pursuant to Rule

30.03.” Id. at 773 (quoting Gehrke v. State, 280 S.W.3d 54, 58 (Mo. banc 2009)).




        5
           We also note that Washington-Bey makes reference in his brief to an abandonment motion he filed in 2017,
Circuit Court Case No. 17BA-CV02902. Washington-Bey alleges the 2017 action was dismissed by the court before
he filed the Abandonment Motion appealed herein (which was correctly filed in his original post-conviction Case No.
05BA-CV04353). Washington-Bey did not include anything in the record on appeal with respect to the 2017 motion.
The State did not seek to supplement the record and did not address the 2017 motion in its brief. On occasion we may
take judicial notice of documents in the underlying circuit court file. See Branch v. State, 531 S.W.3d 621, 623 (Mo.
App. E.D. 2017). In this instance, we do take notice of the entire Abandonment Motion filed by Washington-Bey in
the underlying matter on January 3, 2018, as it also makes reference to the motion filed in Court Case No. 17BA-
CV02902 in 2017. It therefore remains to be determined by the circuit court whether the Abandonment Motion is
successive. See Johnson v. State, 470 S.W.3d 1, 5 (Mo. App. W.D. 2015) (the circuit court is without authority to
entertain a successive post-conviction motion alleging abandonment).

                                                         5
        Washington-Bey’s notice of appeal herein was filed on February 13, 2018, and is

therefore untimely to the extent it seeks to appeal the circuit court’s order of November 3, 2005.6

Point II of the appeal is denied.

                                                 Conclusion

        The January 25, 2018, judgment and order of the circuit court is reversed. All other

claims on appeal are denied. The case is remanded for further proceedings consistent with this

opinion.

                                                            /s/ Thomas N. Chapman
                                                            Thomas N. Chapman, Judge


All concur.




        6
           Washington-Bey’s Notice of Appeal herein includes the aforementioned docket entry of January 25, 2018,
and makes no reference to the order of November 3, 2005. Respondent made no objection to addressing the second
point in this appeal. We have therefore addressed Washington-Bey’s effort to appeal the November 3, 2005, order.
                                                       6